                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

LINCOLN BENEFIT LIFE,                         )                    4:13CV3210
                                              )
                     Plaintiff,               )
                                              )
      v.                                      )                      ORDER
                                              )
JAMES W. WILSON,                              )
                                              )
                     Defendant.               )
                                              )


      Pursuant to Plaintiff’s notice of withdrawal (Filing 278),

       IT IS ORDERED that Plaintiff’s motion to terminate supersedeas bond (Filing 274) is
withdrawn.

      DATED this 11th day of March, 2019.

                                            BY THE COURT:

                                            s/ Richard G. Kopf
                                            Senior United States District Judge
